UNITED STATESSECURITIES EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report VINCE HOLDING CORP. (Exact name of registrant as specified in its charter) Delaware 001-36212 75-3264870 (State or other jurisdictionof incorporation or organization) (CommissionFile Number) (IRS EmployerIdentification No.) 500 Fifth Avenue, 20th Floor, New York, NY (Address of principal executive offices) (Zip Code) David Stefko Chief Financial Officer (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: x Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2015. Section 1 – Conflict Minerals Disclosure.
